 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                    (HONORABLE JANIS L. SAMMARTINO)
11   UNITED STATES OF AMERICA,                CASE NO.: 21CR1313-JLS
12                     Plaintiff,
                                              ORDER GRANTING JOINT MOTION
13         v.                                 TO CONTINUE MOTION HEARING
                                              AND TRIAL SETTING DATE
14   RITO FABIAN DURAN-
     MENDOZA,
15
                       Defendant.
16
17
           For good cause shown and upon joint motion of the parties, IT IS HEREBY
18
     ORDERED that the Motion Hearing/Trial Setting currently set for May 21, 2021 at
19
     1:30 p.m., be continued to July 23, 2021 at 1:30 p.m. Defendant shall file an
20
     acknowledgement of the new hearing date by June 11, 2021. Time is excluded
21
     pursuant to 18 U.S.C. § 3161(h)(1)(D).
22
           IT IS SO ORDERED.
23
     Dated: May 19, 2021
24
25
26
27
28
